DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

2.	Claim 1 is objected to because of the following informalities:  
	
In claim 1, line 1, change “The method to rank the state pending X-type variables with at least one CPU, according to the rank, part of or all of the state pending X-type variables' states which form E+(y) are detected sequentially or parallel, in order to find the real cause Hkj that is in SH(y+1) and to rank the real Hkj as high as possible conditioned on E(y+1)= E+(y)E(y), detailed steps include:” to –A method to rank the state pending X-type variables with at least one CPU, according to the rank, part of or all of the state pending X-type variables' states which form E+(y) are detected sequentially or parallel, in order to find the real cause Hkj that is in SH(y+1) and to rank the real Hkj as high as possible conditioned on E(y+1)= E+(y)E(y), the method including the steps of:-

In claim 1, line 5, change “determine the detectable state” to -determining the detected state-.
In claim 1, lines 6-7, change “the simplified DUCG” to -a simplified DUCG-.
Ii(y) of Xi; (4) rank Xi (i ∈ Sx(y)) according to I(y) and detect the states of X (i ∈ Sx(y)) in reference to the rank” to - calculating the rank importance Ii(y) of Xi; (4) ranking Xi (i ∈ Sx(y)) according to I(y) and detecting the states of X (i ∈ Sx(y)) in reference to the rank -.  
In claim 1, line 10, change “if the ranking is still needing, increase y to y+1, and repeat the above step (1)-(5)” to -if the ranking is still needed, increase y to y+1, and repeating the above step (1)-(5)-.
Appropriate correction is required.

3.	Claim 2 is objected to because of the following informalities:

	In claim 2, line 1-6, change “wherein to determine the state pending X-type variables with at least one CPU, the detailed steps include: (1) Collect all possible Hkj based on the simplified DUCG conditioned on E(y), these Hkj form SH(y); (2) For each Hk in SH(y), search for the state pending X-type variable connected to Hk without state-known variables blocking them, where the indices of such X-type variables make up Sx(y).”  to - wherein to rank the state pending X-type variables with the at least one CPU, the method further including the steps of: (1) Collecting all possible Hkj based on the simplified DUCG conditioned on E(y), these Hkj form SH(y); (2) For each Hk in SH(y), searching for the state pending X-type variable connected to Hk without state-known variables blocking them, where the indices of such X-type variables make up Sx(y).-

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “the state pending X-type variables' states which form E+(y) are detected sequentially or parallel, in order to find the real cause Hkj that is in SH(y+1) and to rank the real Hkj as high as possible conditioned on E(y+1)= E+(y)E(y)”, in lines 1-5.  It is not clear from the claim or the specification what E+(y), Hkj, clearly represent and what condition the expression E(y+1)= E+(y)E(y) represent.  Therefore, claims 1-10 are considered to be indefinite.
Claim 2 recites the limitation “Collect all possible Hkj based on the simplified DUCG conditioned on E(y), these Hkj form SH(y); (2) For each Hk in SH(y), search for the state pending X-type variable connected to Hk without state-known variables blocking them, where the indices of such X-type variables make up Sx(y)”.  It is not clear from the claim or the specification what Hk, represents and what condition the expression E(y) represents. It is also not what the applicant means by “without state-known variables blocking them”.  Therefore, claim 2 is considered to be indefinite.
Claim 3 recites the limitation “wherein to determine the structure importance λi(y)>0 of Xi for calculating Ii(y) with at least one CPU, characterized in that: for the state pending X-type variables in the above 1(1), count the number of its connected different Hk (k ∈ SiK) in SH(y) determined in the above 2, the number is written as mi(y), calculate λi(y) based on mi(y) according to a method that features at that the bigger mi(y) is, the smaller λi(y) is, such method includes but not limits to λi(y)=1/( mi(y))n”.  It is not clear from the claim or the specification what method the applicant is referring to and what are the “above 1(1) and the “above 2” the applicant is referring to. It is also not clear what the symbol the SiK represents and furthermore, the limitation “count the number of its connected different Hk (k ∈ SiK) in SH(y) determined” is unclear.  Therefore, claim 3 is considered to be indefinite.
Claim 4 recites the limitation “wherein assign a value to the danger importance ωkj>0 of Hkj for calculating Ii(y) with at least one CPU, characterized in that: for each possible cause event Hkj in SH(y), score all of the abnormal states according to their degree of concern, the score is called concern importance which can be written as ωk, 1>ωk>0. The greater the concern, the bigger ωk is. The value of ωk can be assigned when constructing DUCG or be assigned according to the concrete situation given Hk when SH(y) is known.  It not clear where the claim end. There are three periods in this claim. It is not clear from the claim or the specification what the danger importance means.  Therefore, claim 4 is considered to be indefinite.
Claim 5 recites the limitation “calculate the average variation of the conditional probabilities of Hk in SH(y) between the conditions E(y) and XigE(y) over all abnormal states of all Hk connected with Xi, without state-known variables blocking them”.  It is not E(y) and XigE(y) the applicant is referring to. It is also not what the applicant means by “without state-known variables blocking them”.  Therefore, claim 5 is considered to be indefinite.

Claim 6 recites the limitation “comprehensively assign a cost score for the state pending Xi (i ∈ Sx(y))”.  It is not clear from the claim or the specification what comprehensively assign means a cost score. The claim also recites the limitation “calculate the cost score as the sum of the weighted scores assigned for the difficulty of doing the detection (indexed by j=1), waiting time (indexed by j=2), price (indexed by j=3) and damage to target system (indexed by j=4) respectively, the weights σij, can be given when constructing DUCG or be given in an individual application, the bigger the cost score is, the smaller the cost importance”.   It is also not clear what waiting time, price, damage to target system, the weights σij.the applicant s referring to. Furthermore, the claim recites the limitation “the remnant values. It is not clear what the applicant is referring to by the remnant values. Therefore, claim 3 is considered to be indefinite.
Claim 7 recites the limitation “according to the above 3 and 5” and the limitation “the above 5 is limited to i ∈ SXs(y)” .  It is not clear from the claim or the specification what are the above 3 and 5 the applicant is referring to. Therefore, claim 7 is considered to be indefinite.
Claim 8 recites the limitation “the bigger λi(y) or ρi(y) or βi in Claims 2-7”.  It is not clear from what claim, claim 8 depends because these parameters are not found in claim 2.   Therefore, claim 8 is considered to be indefinite.
Claim 9 recites the limitation “the top-ranking X-type variable is the only ancestor or descendant variable of the ranking lower X-type variable, the ranking lower X-type variable is eliminated from the current rank, also the X whose L(y)=0 is eliminated from the rank.”.  It is not clear from claims or the specification what are the top-ranking X-type variable and the lower X-type variable or are they determined.   Therefore, claim 9 is considered to be indefinite.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) do not fall within at least one of the four categories of patent eligible subject matter because the claims are recited to cover both transitory and non-transitory signals.

In addition, claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Claim 1 is directed to an abstract idea. Under Step 1, the claim is directed to a process.  Under Step 2A, Prong One, the claim is directed to an Abstract idea.  
The steps of:
“rank the state pending X-type variables' states which form E+(y) are detected sequentially or parallel, in order to find the real cause Hkj that is in SH(y+1) and to rank kj as high as possible conditioned on E(y+1)= E+(y)E(y)determine the detectable state pending X-type variables whose index set is denoted as Sx(y) based on the simplified DUCG conditioned on E(y); (2) the ranking ends if Sx(y) contains only one element; (3) calculate the rank importance Ii(y) of Xi; (4) rank Xi (i ∈ Sx(y)) according to Ii(y) and detect the states of Xi (i ∈ Sx(y)) in reference to the rank; (5) if the ranking is still needing, increase y to y+1, and repeat the above step (1)-(5) until the diagnosis is satisfied or no state pending X-type variable available” are directed towards mathematical relationships.
Under Prong Two of Step 2A, the claim does not recite additional elements that integrate the judicial exception into a practical application.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.	
Dependent claims 2-10 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Pub. No. US 2010/0205138) (hereinafter Zhang).
As per claims 1 and 10, Zhang teaches method to rank the state pending X-type variables with at least one CPU, according to the rank, part of or all of the state pending X-type variables' states which form E+(y) are detected sequentially or parallel, in order to find the real cause Hkj that is in SH(y+1) and to rank the real Hkj as high as possible conditioned on E(y+1)=E+(y)E(y) (see paragraphs [0029]-[0032]), detailed steps include: (1) determine the detectable state pending X-type variables whose index set is denoted as Sx(y) based on the simplified DUCG conditioned on E(y) (see paragraph [0030]-[0031]); (2) the ranking ends if Sx(y) contains only one element; (3) calculate the rank importance Ii(y) of Xi; (4) rank Xi (i ∈ Sx(y)) according to Ii(y) and detect the states of Xi (i ∈ Sx(y)) in reference to the rank (see paragraph [0069]-[0079]); (5) if the ranking is still needing, increase y to y+1, and repeat the above step (1)-(5) until the diagnosis is satisfied or no state pending X-type variable available (see paragraph [0105]-[0107]).
As per claim 2, Zhang further teaches wherein to determine the state pending X- type variables with at least one CPU, the detailed steps include: (1) Collect all possible Hkj based on the simplified DUCG conditioned on E(y), these Hk1 form SH(y); (2) For each Hk in SH(y), search for the state pending X-type variable connected to Hk without state-known variables blocking them, where the indices of such X-type variables make up Sx(y) (see paragraph [0074]-[0081]).

Prior art
7.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Groen et al. [‘108] disclose fault-tree data structure mechanism that is configured to define a fault-tree data structure stored in the memory and adapted to convey an interdependence between the fault-tree definitions to form fault trees. The common-cause failure expansion mechanism is configured to apply common-cause failure expansion rules stored in the memory and adapted to convey a union of the regular basic events and the common-cause basic events. The processor is configured to apply the common-cause failure expansion rules to the fault trees to produce an expanded data structure representative of an occurrence of the common-cause basic events. 
Penilla et al. [‘503] disclose algorithms and logic to determine the most likely cause of the fault, abnormality or major failure. The algorithm to determine the most likely cause of the fault and most probable repair required uses an aggregation of historical data from past faults from other users on the vehicle service website  (VSW).

    Contact information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857